                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION

UNITED STATES OF AMERICA       )
                               )
                               )
        v.                     )                   CIVIL NO. 3:21-cv-293
                               )
APPROXIMATELY $383,590 IN      )
                               )
UNITED STATES CURRENCY SEIZED )
FROM JOHNATHAN REED MOZEAK )
ON NOVEMBER 30, 2020 IN YUKON, )
OKLAHOMA                       )


             VERIFIED COMPLAINT FOR FORFEITURE IN REM

       NOW COMES Plaintiff the United States of America, by and through William

T. Stetzer, Acting United States Attorney for the Western District of North Carolina,

in a civil cause of forfeiture, and alleges as follows:

               INTRODUCTION AND NATURE OF THE ACTION

       1.     This is a civil action in rem against approximately $383,590.00 in United

States currency seized from Johnathan Reed Mozeak (“Mozeak”) on November 30,

2020 in Yukon, OK (the “Currency”).

       2.     An Oklahoma Highway Patrol officer pulled over Mozeak and his travel

companion, Tina Davis, for speeding in Oklahoma while traveling on I-40 from North

Carolina to California. After the officer smelled the odor of marijuana from the vehicle

and a drug detection canine positively alerted to the vehicle, a search revealed the

Currency packaged in rubber-banded stacks inside plastic zip-lock bags within two

backpacks.

       3.     Many aspects of Mozeak and Davis’s initial stories to law enforcement



                                    1
      Case 3:21-cv-00293-RJC-DCK Document 1 Filed 06/18/21 Page 1 of 12
regarding their travel and transportation of the Currency made little sense on their

face:

             •   When initially asked, Mozeak denied that there were any large amounts
                 of currency in the vehicle. However, when law enforcement discovered
                 the Currency, Mozeak claimed that it was the proceeds of a nightclub
                 sale;

             •   Despite purportedly owning and carrying around nearly $400,000 in
                 cash, Mozeak admitted that Tina Davis rented the vehicle because his
                 credit card was maxed out;

             •   Mozeak claimed he was traveling to visit an old military friend, but
                 admitted the friend did not know Mozeak was on his way to visit him in
                 California;

             •   Davis and Mozeak also claimed that they were also traveling to Los
                 Angeles to look at houses for Mozeak to purchase and that Davis was a
                 real estate agent. However, based on North Carolina and South Carolina
                 employment records, Mozeak has not generated any legitimate income
                 since 2017. Further, Davis is not licensed as a real estate agent in
                 California, and Davis and Mozeak admitted they had not scheduled any
                 appointments to view homes;

             •   Davis and Mozeak rented a one way rental and drove across the country
                 to California, despite the fact that Davis admitted she could only stay
                 one full day in Los Angeles and Mozeak claimed they intended to fly
                 back after 2-3 days because of his hemorrhoids.

        4.       A simpler—and likely more accurate—explanation for the source of the

Currency and their travel exists: Davis and Mozeak were traveling to California as

couriers of drug money, and were driving there with a one-way car rental and then

flying back to avoid having to take the Currency through airport security screening

(where it would likely be detected) on the initial trip before it was delivered.

        5.       Indeed, a recently arrested large-scale dealer of cocaine and fentanyl in

the Charlotte area has admitted that the purpose of Mozeak and Davis’s trip was




                                      2
        Case 3:21-cv-00293-RJC-DCK Document 1 Filed 06/18/21 Page 2 of 12
exactly that—to courier the Currency to his supplier in California to pay his drug

debt—as Tina Davis and Mozeak had together done for him in the past.

      6.     Thus, the Currency is subject to forfeiture pursuant to 21 U.S.C. §

881(a)(6) because it constitutes money furnished or intended to be furnished by any

person in exchange for a controlled substance or listed chemical in violation of 21

U.S.C. §§ 841 and/or 846, is proceeds traceable to such an exchange, and is money

used or intended to be used to facilitate a violation of 21 U.S.C. §§ 841 and/or 846.

      7.     Procedures for this action are mandated by Rule G of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions and, to the

extent applicable, 21 U.S.C. § 881; 18 U.S.C. §§ 981, 983, and 984; and the Federal

Rules of Civil Procedure.

                            JURISDICTION AND VENUE

      8.     This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§

1345 and 1355. These statutes confer original jurisdiction to federal district courts of

all civil actions, suits, or proceedings commenced by the United States and any action

for the forfeiture of property incurred under any act of Congress.

      9.     Venue is proper pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts or

omissions giving rise to the forfeiture occurred within the Western District of North

Carolina.

      10.    The Currency has been seized and deposited into an account established

to hold seized funds.

      11.    Based on the       following   facts,   verified by   Drug   Enforcement




                                    3
      Case 3:21-cv-00293-RJC-DCK Document 1 Filed 06/18/21 Page 3 of 12
Administration (“DEA”) Special Agent Warren T. Adamson, this action seeks the

forfeiture of all right, title, and interest in the Currency.

                     FACTS GIVING RISE TO FORFEITURE

The traffic stop and seizure of the Currency

       12.    At roughly 2:40 am on November 30, 2020, Oklahoma Highway Patrol

Trooper J. Taylor (“TRP Taylor”), initiated a traffic stop of a black GMC Yukon,

bearing NC tag HKH4204 traveling westbound on I-40 at Garth Brooks Boulevard in

Yukon, Oklahoma. TRP Taylor initiated the stop after he had followed the vehicle

and observed it speeding in two different zones.

       13.    The vehicle was occupied by Mozeak in the driver’s seat and Tina Davis

in the passenger seat. TRP Taylor explained to Mozeak the reason for the stop, who

indicated that he understood.

       14.    TRP Taylor asked to see Mozeak’s driver’s license and Mozeak gave him

his South Carolina license. TRP Taylor then requested Mozeak come back to his

patrol car while he conducted his law enforcement checks, which Mozeak did.

       15.    When asked what brought him to Oklahoma, Mozeak responded that he

was “headed to California to visit a military buddy.” Mozeak further stated that he

was a “bail bondsman” and when asked about his trip to California, Mozeak

responded that he was heading to Los Angeles, was planning to stay 2-3 days, and

was going to stay in a hotel.

       16.    TRP Taylor approached the passenger-side of the Yukon and asked

Davis for the rental agreement. When Davis was asked where she and Mozeak were




                                    4
      Case 3:21-cv-00293-RJC-DCK Document 1 Filed 06/18/21 Page 4 of 12
headed, she responded, “we are on a mission to Arizona.”

      17.    While talking with Davis, TRP Taylor smelled the odor of raw marijuana

coming from inside the vehicle. Further, while viewing the rental agreement, TRP

Taylor observed that it was a one-way rental from Charlotte, NC to Los Angeles, CA

(a known drug source location).

      18.    It is common for individuals involved in drug trafficking to rent vehicles

one-way because the drugs or currency that they are transporting cannot be easily

transported on a plane without being noticed by airport security screening.

      19.    Returning to the patrol car, TRP Taylor asked Mozeak, inter alia, about

the one-way rental, and Mozeak responded that they were going to fly home because

of his hemorrhoids.

      20.    TRP Taylor asked Mozeak if there was any marijuana or large amounts

of currency in the vehicle. Mozeak responded “no” and “I don’t” respectively.

      21.    At this time, OCPD Sergeant D. Evans deployed K-9 Logan, a properly

trained and certified drug detection canine, in an open air sniff of Mozeak’s vehicle.

      22.    K9 Logan positively alerted to the presence of narcotics from the vehicle.

      23.    A probable cause search of Mozeak’s vehicle revealed two black

backpacks with large amounts of U.S. Currency:




                                    5
      Case 3:21-cv-00293-RJC-DCK Document 1 Filed 06/18/21 Page 5 of 12
      24.    The seized currency was later determined to total $383,590, with

approximately 14,124 in twenty-dollar bills.

      25.    The Currency’s packaging, denominations, and transportation are

consistent with cash involved in drug trafficking.

      26.    Due to the large amount of currency, TRP Taylor called the DEA Task

Force Officer on duty, Cameron Ware (“TFO Ware”) and advised of seizure of the

Currency.

      27.    The Currency was seized and transported to the OHP Special

Operations office. Mozeak and Davis were also transported there where TFO Ware

met them for interviews. Each was given Miranda warnings and agreed to speak with

TFO Ware.

The purported purpose of Mozeak and Davis’s trip

      28.    Mozeak claimed he and Tina Davis were traveling to California to visit

an old military friend, Damien Savvoy, who had COVID-19 and lived in San

Bernadino County, California.


                                   6
     Case 3:21-cv-00293-RJC-DCK Document 1 Filed 06/18/21 Page 6 of 12
      29.    Notably, Mozeak admitted that Savvoy did not know that Mozeak was

on his way to visit Savvoy in California.

      30.    Mozeak also claimed that he was travelling to California to look for a

house with the assistance of Tina Davis, who is a licensed real estate agent in North

Carolina, and that he took $400,000 in cash with him to use to purchase a home if he

found one he liked.

      31.    Mozeak stated that Davis rented the Yukon for him because his credit

card was maxed out.

      32.    Tina Davis similarly stated that Mozeak asked her to ride with him to

Los Angeles to visit friends and look for properties for sale. She claimed she is a real

estate agent, but admitted she was not licensed to practice in the state of California.

Rather, according to her, she planned to put Mozeak in contact with a real estate

agent in California, in the hopes of receiving a referral fee for a completed sale. Tina

Davis admitted they did not have any viewing appointments scheduled but claimed

instead that they were going to drive by homes they saw online.

      33.    TFO Ware asked Davis how long they were planning to stay in

California. She responded that they were planning to leave and head back to

California after one full day, since she had to be back at work by a certain day.

      34.    Davis claimed that she had no prior knowledge of the large sums of

currency in the vehicle.

The purported source of the Currency

      35.    When TFO Ware asked Mozeak about the currency located in the




                                    7
      Case 3:21-cv-00293-RJC-DCK Document 1 Filed 06/18/21 Page 7 of 12
vehicle, Mozeak responded that he received the money from selling a nightclub

named “Scorpio’s” in Charlotte, North Carolina. Mozeak stated that he bought the

nightclub approximately a year and a half ago from two men named Michael and

David for $1.5 million plus approximately $30,000 in start-up expenses.

       36.     Mozeak stated he sold the club in mid-November 2020, after deciding

that he did not want to deal with operating the club any longer, for $1.5 million to a

company he believes was called “Freedom Discoveries” with an office on Mint Street

in Charlotte, NC. 1

       37.     TFO Ware asked Mozeak why he didn’t deposit the Currency at a bank

rather than transport the cash to purchase a home in California should he find one

he liked. Mozeak responded, “Money talks, BS walks.”

       38.     Mozeak admitted he did not ever deposit the Currency in a bank account

after it was in his possession.

Mozeak’s history of traffic stops with large sums of currency and lack of
legitimate employment records

       39.     TFO Ware asked Mozeak if he had previously been stopped by law

enforcement while possessing large sums of currency, and Mozeak admitted that he

had on at least five other occasions:

       •       One stop in Los Angeles, CA, approximately two years ago with

1 TFO Ware conducted a google search for “Scorpio’s” and located “The Scorpio” in Charlotte, which is
believed to be the club Mozeak was referring to in his interview. Mozeak submitted supporting
documents related to this sale to the USAO prior to the filing of this suit; however, contrary to his
initial story, these documents reflect that another entity, not Mozeak, sold the property. And, while
Mozeak purports to have derived money from that sale, given the totality of the circumstances—and
the clear admissions regarding the Currency’s source and intended use detailed below—Mozeak’s
assertion that the Currency at issue—even assuming arguendo Mozeak at some point in time profited
from a nightclub sale—was clean money owned and being transported by Mozeak due to a nightclub
sale is not credible.


                                    8
      Case 3:21-cv-00293-RJC-DCK Document 1 Filed 06/18/21 Page 8 of 12
             approximately $50,000 - $100,000;

      •      A stop in Charlotte with approximately $500,000;

      •      A stop in Virginia with approximately $75,000;

      •      A stop in Atlanta, Georgia with approximately $200,000; and

      •      A stop in Columbia, South Carolina with approximately $125,000.

      40.    Mozeak claimed that he worked as security for a large number of

rappers and he was carrying the above-referenced large sums of currency which

belonged to the rappers. Mozeak claimed he was always asked to carry the rappers’

money since he was a large, imposing male and it was believed the money would be

safe with him.

      41.    Based on a review of employment records in the states of North Carolina

and South Carolina, Mozeak appears to have not held a legitimate source of income

since 2017. Specifically, Mozeak’s last reported income was in the state of North

Carolina in the fourth quarter of 2017 for approximately $4,500.00 from a company

named XPO Logistics Freight, Inc.

The Currency’s admitted connection to and intended use in drug trafficking

      42.    Gary Lee Davis was a large-scale distributor of fentanyl and cocaine

who, prior to his recent arrest, operated in the Charlotte area.

      43.    Gary Davis was federally criminally indicted on six counts: one count of

conspiracy to distribute and possess with intent to distribute cocaine and fentanyl,

one count of distribution and possession with intent to distribute fentanyl, one count

of possession with intent to distribute cocaine and fentanyl, and two counts of

possession of a firearm by a felon. See Doc. 7, WDNC Case No. 3:21-cr-00031.


                                    9
      Case 3:21-cv-00293-RJC-DCK Document 1 Filed 06/18/21 Page 9 of 12
      44.       Further, in conjunction with its investigation of Gary Davis, law

enforcement has seized a significant amount of assets and currency alleged to be

involved in or the proceeds of Davis’s drug trafficking, including large sums of

currency.

      45.       Gary Davis’s supply source for drugs was located in California, and Gary

Davis has admitted to law enforcement that Mozeak and Tina Davis (no known

relation) were transporting the Currency at issue in this suit to Gary Davis’s source

of supply as payment for a drug debt.

      46.       Gary Davis has further admitted to law enforcement that he had

previously used Mozeak and Tina Davis as couriers to transport payment to his

supplier in California.

       FIRST CLAIM FOR RELIEF – THE $383,590.00 IN CURRENCY
                       (21 U.S.C. § 881(a)(6))

      47.       The United States incorporates by reference the allegations set forth in

Paragraphs 1 to 46 above as if fully set forth herein.

      48.       The $383,590.00 in Currency is subject to forfeiture pursuant to 21

U.S.C. § 881(a)(6) because it constitutes money furnished or intended to be furnished

by any person in exchange for a controlled substance or listed chemical in violation of

21 U.S.C. §§ 841 and/or 846, is proceeds traceable to such an exchange, and is money

used or intended to be used to facilitate a violation of 21 U.S.C. §§ 841 and/or 846.

      49.       Upon information and belief, the following persons and/or entities may

claim an interest in the Currency seized on November 30, 2020:

            •   Johnathan Reed Mozeak;



                                   10
     Case 3:21-cv-00293-RJC-DCK Document 1 Filed 06/18/21 Page 10 of 12
            •   Tina Davis; and

            •   Gary Lee Davis

                                      CONCLUSION

      50.       By virtue of the foregoing and pursuant to 18 U.S.C. § 981(f), all right,

title, and interest in the Currency vested in the United States at the time of the

commission of the unlawful act giving rise to forfeiture and has become and is

forfeitable to the United States.

      WHEREFORE, the United States of America respectfully prays the Court that:

      1.        A warrant for the arrest of the Currency be issued;

      2.        Due notice be given to all parties to appear and show cause why the
                forfeiture should not be decreed;

      3.        Judgment be entered declaring the Currency to be condemned and
                forfeited to the United States of America for disposition according to law;
                and

      4.        The United States be granted such other and further relief as this Court
                may deem just and proper, together with the costs and disbursements of
                this action, including but not limited to the expenses of maintenance and
                protection of the Currency as required by 28 U.S.C. § 1921.


      Respectfully submitted this 18th day of June, 2021.

                                           WILLIAM T. STETZER
                                           ACTING UNITED STATES ATTORNEY

                                           /s/ Seth Johnson
                                           J. Seth Johnson
                                           NC Bar No. 53217
                                           Assistant United States Attorney
                                           Suite 1650, Carillon Building
                                           227 West Trade Street
                                           Charlotte, North Carolina 28202
                                           Telephone: (704) 338-3159
                                           Email: seth.johnson@usdoj.gov


                                   11
     Case 3:21-cv-00293-RJC-DCK Document 1 Filed 06/18/21 Page 11 of 12
                                 VERIFICATION

      I declare under penalty of perjury that the factual information contained in the

foregoing Complaint is true and correct according to the best of my knowledge,

information, and belief.

      Executed on the ____ day of June, 2021.



                                _________________________________________
                                Warren T. Adamson, Special Agent
                                Drug Enforcement Administration




     Case 3:21-cv-00293-RJC-DCK Document 1 Filed 06/18/21 Page 12 of 12
